*376MEMORANDUM***
Baljit Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”), summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and we reverse only if the evidence compels a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s decision. Singh testified inconsistently regarding the time between his first and second arrest, the length of his detention, and the alleged nature of his torture. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004); Singh-Kaur v. INS, 183 F.3d 1147 (9th Cir.1999). Singh has not shown that the documentary evidence presented compelled a contrary conclusion in order to overcome the special deference accorded to credibility. See Mahli v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
Because Singh did not testify credibly, he did not establish eligibility for asylum. See Mejia-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997). It follows that he faded to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1250 (9th Cir.2003).
We do not consider Singh’s Convention Against Torture claim because he failed to exhaust this issue before the BIA. See Arreaza-Cruz v. INS, 39 F.3d 909, 912 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.